DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This non-final office action is responsive to Applicants' RCE filed on 11/29/2022.  Claims 1-13 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer et al. (6454585)
Regarding claim 1. Homer teaches an electronic isolator device [device of fig 1-4] having isolation and safety functionality [safety has been interpreted as providing protection for operational requirements] and comprising: 
an isolator module [18], 
a safety module [16], 
and wherein the isolator module is arranged for removable connection to the safety module in at least two correct orientations [i.e. 18 rotates for 32 and 34] relative to the safety module [col 4 lines 30-50], 
wherein the connection [i.e. 32/34] to the safety module in each of the at least two correct orientations serves to configure the respective electrical functionality of the safety module [col 4 line 65 – col 5 line 20].  

Regarding claim 2. Homer teaches the electronic isolator device of claim 1, wherein the safety module includes barrier functionality [functionality of device in fig 1-4].  

Regarding claim 3. Homer teaches the electronic isolator device of claim 1, wherein the isolator module is configurable [implicit in col 4 lines 30-50]. 
 
Regarding claim 4. Homer teaches the electronic isolator device of claim 1, wherein the isolator module is multifunctional [function of 18 provides a plurality of functions].  

Regarding claim 5. Homer teaches the electronic isolator device of claim 1, wherein the isolator module is universal [universal has been interpreted as working intrinsically within the cited isolator module design parameters, therefore it is understood that the cited isolator module of Homer is universal].  

Regarding claim 6. Homer teaches the electronic isolator device of claim 1, in combination with one or more devices [item 16], the electronic isolator device arranged to provide isolation for the devices operating within an intrinsically safe environment [implicit see column four lines 30 to 50].3 of 5 15MTL 1020US ETNM 151020.USN   

Regarding claim 7. Homer teaches the electronic isolator device as claimed of claim 1, wherein the number of configurations of the safety module is equal to at least the number of regions of the safety module offering connectivity [item 16 has two regions for accepting 32 and 34 of 18].  

Regarding claim 8. Homer teaches the electronic isolator device of claim 7, wherein different connectivity regions are provided on different sides of the safety module [left and right side of 16].  

Regarding claim 9. Homer teaches the electronic isolator device of claim 8, wherein at least one of the sides is arranged to provide for at least two different connection [left side has connection, but not limited to, 166 and 168].  

Regarding claim 10. Homer teaches the electronic isolator device of claim 1, wherein the electrical functionality to be configured by the safely module comprises at least one of input and/or output voltage/current [18 provides output signal, i.e. voltage/current].  

Regarding claim 11. Homer teaches the electronic isolator device of claim 1, wherein the electrical functionality to be configured by the safely module comprises at least one of digital and/analog domain [implicit, col 5 lines 25-45, tape device can be analog and network device can be digital].  
	
Regarding claim 12. Homer teaches the electronic isolator device of claim 1, wherein the connection of the isolator module to the safety module provides for a visual indication of the mode of operation selected [implicit because one of ordinary skill in the art upon the signing equipment 18 can deduce the function of 18 based on the orientation to whether 16 is connected to 32 or 34].   

Regarding claim 13. Homer teaches the electronic isolator device of claim 1, wherein the connection of the isolator module to the safety module is arranged to provide for a visual indication of processing functionality of the electronic isolator device [implicit because one of ordinary skill in the art upon the signing equipment 18 can deduce the function of 18 based on the orientation to whether 16 is connected to 32 or 34].  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839